Citation Nr: 1314967	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-38 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected interveretebtal disc syndrome of the lumbar spine.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to December 1982, December 1987 to February 1995, and from October 2004 to April 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by which the RO, in pertinent part, granted service connection for intervertebral disc syndrome to which it assigned a 20 percent disability evaluation.  The Veteran is contesting the initial disability rating assigned.

From July 22, 2008 to September 30, 2008, the Veteran was in receipt of a temporary total (100 percent) rating for convalescence following low back surgery.  Effective October 1, 2008, the 20 percent rating resumed.

Initially, service connection for the service-connected low back disability was granted effective November 1, 2005.  In an August 2009 rating decision, the RO determined that the November 1, 2005 effective date was clearly and unmistakably erroneous and assigned an effective date of April 14, 2006.

The Board observes that the RO has not yet dealt with the matter of TDIU.  As it appears to have been raised by the record (see VA Form 9 dated in September 2009), the Board is remanding it for further development consistent with the United States Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2012).

The Veteran's service-connected low back intervertebral disc syndrome was last examined in July 2006.  Since that time, he complained of increasing symptomatology that may have had an impact upon employment.  In any event, he underwent an anterior lumbar decompression with partial corpectomy, diskectomy, and foraminotomy with decompression as well as a total disk replacement of L5-S1 in July 2008.  As indicated above, the Veteran was given a temporary total disability rating for a period following the surgery to allow for convalescence.

Because the Veteran's low back disability was last examined some seven years ago and given the fact that he underwent a significant low back surgical procedure since the date of the last VA examination, the Board lacks sufficient evidence with which to decide this case at this time.  Indeed, an examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  The examination instructions are contained in the third paragraph below.

In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran reported difficulty maintaining steady employment at least before his July 2008 low back surgery.  As such, the issue of entitlement to TDIU is raised by the record.  Hence, the issue is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim. 

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012). 

The record suggests that the Veteran had difficulty working before his July 2008 surgery.  The record is scant as to the period following the surgery.  At to the period before the July 2008 low back surgery, the Veteran indicated that low back pain hindered his ability to work.  A VA opinion as to his unemployability and the effect of his service connected disabilities on his employability was not rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities or whether there was such limitation at any time during the appeal period.

In addition, the Veteran has not received Veterans Claims Assistance Act of 2000 (VCAA) notice regarding TDIU claims.  Thus, corrective action by the RO in this regard is necessary. 

To ensure that the record is complete, VA clinical records dated from December 2008 to the present must be obtained.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a VCAA notice letter that pertains expressly to claims of entitlement to TDIU.

2.  Associate with the claims file all VA clinical records dated from December 2008 to the present.

3.  Schedule a VA orthopedic examination to assess the severity of the Veteran's service-connected low back intervertebral disc syndrome.  The examiner must describe all symptoms and manifestations of the veteran's low back disability including accurate range of motion measurements.  The examiner should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disability.  The examiner should be requested to provide an opinion as to the extent that low back pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, the low back exhibits weakened movement, excess fatigability, or incoordination.  A rationale for all conclusions must be provided.  The claims folder, including all existing service medical records, must be made available to the examiner for review in conjunction with the examination. In the report, the examiner must indicate whether the claims file was reviewed and identify the records on which he or she relied. 

4.  Schedule a VA medical examination for an opinion regarding whether it is at least as likely as not ( 50 percent or greater likelihood) that the Veteran's service-connected disabilities, in and of themselves, prevent (or prevented) him from securing or maintaining substantially gainful employment at any time from April 14, 2006.  A full rationale for all opinions and conclusions should be provided and a resort to speculation should be avoided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination. 

5.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


